|,ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent neglected a legal matter, failed to communicate with a client, failed to refund unearned fees, and failed to timely remit funds to a third-party medical provider. Respondent initially did not cooperate with the ODC in its investigation of the complaints filed against her. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Rebecca J. King, Louisiana Bar Roll number 18981, be suspended from the practice of law for a period of three years.
IT IS FURTHER ORDERED that respondent make full restitution to her victims, with legal interest, as set forth in the petition for consent discipline.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, *417with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.